DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-12 are pending and have been examined, where claims 1-12 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-12 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “wherein in the determination regarding whether or not the user is correctly using the blood pressure meter, determination is made that the user is correctly using the blood pressure meter when the angle indicated in the first information is determined to be within the first range, the position of the face of the user indicated in the second information is determined to be within the second range, and the proportion of the size of the face of the user indicated in the second information is determined to be within the third range” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of blood pressure measurements, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. The PCT application, PCT/JP2017/026628, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-12 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Tussy (US 20160063235) discloses a method 
obtaining image data including a face of the user by a camera that the determining device has (see figure 15, image is captured using mobile device); 
obtaining first information indicating an inclination angle of the determining device as to the gravitational direction, by an angle sensor that the determining device has (see paragraph 48, Examples of path parameters may include an acceleration and speed of the mobile device, angle of the mobile device during image capture), but is silent in disclosing “determining whether or not the angle indicated in the first information is within a first range”
obtaining second information indicating a position of the face of the user in the image data (see paragraph 48, path direction in relation to the user's face position in relation to the user), and the proportion of the size of the face of the user in the image data (see paragraph 102, parameter match rates such as the face size and facial recognition match in the authentication information as compared to the enrollment information); 
determining whether or not the position of the face of the user indicated in the second information is within a second range (see figure 13A below):

    PNG
    media_image1.png
    387
    890
    media_image1.png
    Greyscale

determining whether or not the proportion of the size of the face of the user indicated in the second information is within a third range (see figure 13B below); 

    PNG
    media_image2.png
    384
    878
    media_image2.png
    Greyscale
.
Tussy is silent in disclosing a blood pressure measurement state determination method for determining a blood pressure measurement state, using a determining device that is held in a hand of a user to whom a blood pressure meter is mounted. 
Tussy is also silent in disclosing “determining whether or not the user is correctly using the blood pressure meter; providing a first notification indicating that the blood pressure meter is being correctly used when it is determined that the user is correctly using the blood pressure meter.”

IDS cited reference and also primary reference, Takamori (US 20150366456) discloses 
a blood pressure measurement state determination method for determining a blood pressure measurement state, using a determining device that is held in a hand of a user to whom a blood pressure meter is mounted, the method comprising: 
obtaining image data including a face of the user by a camera that the determining device has (see figure 18, S50 acquisition of image): 

    PNG
    media_image3.png
    116
    410
    media_image3.png
    Greyscale

obtaining second information indicating a position of the face of the user in the image data, and the proportion of the size of the face of the user in the image data (see figure 5, ); 

    PNG
    media_image4.png
    407
    1040
    media_image4.png
    Greyscale

determining whether or not the position of the face of the user indicated in the second information is within a second range (see paragraph 55, the user tends to capture a video image of the face and the hand at a position and with a size fitted to the face guide frame 140), but is silent in disclosing determining whether or not the proportion of the size of the face of the user indicated in the second information is within a third range; 
a health state estimation unit 222 includes a blood pressure estimation unit 228 for estimating blood pressure (see paragraph 86).
Takamori is silent in disclosing 
determining whether or not the user is correctly using the blood pressure meter; providing a first notification indicating that the blood pressure meter is being correctly used when it is determined that the user is correctly using the blood pressure meter; 
providing a second notification indicating the blood pressure meter is not correctly using when it is determined that the user is not correctly using the blood pressure meter, wherein in the determination regarding whether or not the user is correctly using the blood pressure meter, 
determination is made that the user is correctly using the blood pressure meter when the angle indicated in the first information is determined to be within the first range, the position of the face of the user indicated in the second information is determined to be within the second range, and the proportion of the size of the face of the user indicated in the second information is determined to be within the third range.

Secondary reference Utley (US 20170055573) discloses a device 102 including one or more sensors to measure the patient's smoking behavior based on measuring one or more of the patient's CO, eCO, SpCO, SpO2, heart rate, respiratory rate, blood pressure, body temperature, sweating, heart rate variability, electrical rhythm, pulse velocity, galvanic skin response, pupil size, geographic location, environment, ambient temperature, stressors, life events, and other suitable parameters, wherein the device 102 may include PPG-based sensors for measuring CO, eCO, SpCO and SpO2, electrocardiography-based sensors for measuring heart rate and blood pressure, acoustic signal processing-based sensors for measuring respiratory rate, wearable temperature sensors for measuring body temperature, electrodermal activity-based sensors for measuring skin conductance, electroencephalogram, implantable sensors placed in the skin, fat or muscle that measure CO and other variables (see paragraph 72). 

    PNG
    media_image5.png
    462
    1122
    media_image5.png
    Greyscale

However, Utley is silent in discloses 
determining whether or not the proportion of the size of the face of the user indicated in the second information is within a third range; 
determining whether or not the user is correctly using the blood pressure meter; providing a first notification indicating that the blood pressure meter is being correctly used when it is determined that the user is correctly using the blood pressure meter. 

Secondary reference, Vogel (US 20160278647) discloses the following method: 
if the wearable device is moving, the wearable device is not correctly aligned, the heart rate information is not within the acceptable range, and the wearable device is inside the user's ear, then the wearable device can be detected as being a misfit; 
if the wearable device is not moving, the wearable device is correctly aligned, the heart rate information is within the acceptable range, and the wearable device is not inside the user's ear, then the wearable device can be detected as not being a misfit
See paragraph 65. Vogel is silent in disclosing a blood pressure measurement state determination method for determining a blood pressure measurement state, using a determining device that is held in a hand of a user to whom a blood pressure meter is mounted and determining whether or not the user is correctly using the blood pressure meter; providing a first notification indicating that the blood pressure meter is being correctly used when it is determined that the user is correctly using the blood pressure meter. 

Tussy, Takamori, Utley and Vogel, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 11 and 12. Forcing to combine all the listed references would result in piecemealing. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/2/22